1. The recognizance binds the appellant to "abide the judgment of the Court of Appeals," and was entered into by him on November 12, 1892. There was at that date no such court known to the laws of this State. The recognizance should have bound the appellant to abide the judgment of the Court of Criminal Appeals, as required by the Act of 1892, page 38, section 32. Cummings v. The State, ante, p. 406.
2. This cause originated in the Mayor's Court, and on appeal to the County Court defendant was fined in the sum of $5. The judgment, therefore, became final in that court. Where, on an appeal to the County Court from an inferior court, the fine imposed or judgment rendered in a criminal cause shall not exceed $100, exclusive of costs, the judgment shall be final in the County Court. The motion of the Assistant Attorney-General is sustained on both grounds, and the appeal is dismissed.
Appeal dismissed.
Hurt, P.J., concurs. Simkins, J., absent.